The plea in abatement was not sustained by the evidence, and was properly overruled by the trial court.
The evidence tended to show that the defendant had recently paid some social attentions to the state's witness Cornelia Williams, and that he was more or less interested in her. It was proper, therefore, to allow her to testify that, just before the killing, she had informed defendant of having had some "words" with Donaldson, the deceased; and to testify further that defendant replied with a threat against Donaldson. Byrd v. State, ante, p. 65, 95 So. 655.
The trial judge refused to instruct the jury, at defendant's request, that —
"A probability that some other person may have done the shooting is sufficient to create a reasonable doubt of the guilt of the defendant, and therefore for his acquittal."
This charge was bad for several reasons, but it will suffice to say that it was properly refused because the probability referred to was not grounded upon the evidence in the case. Edwards v. State, 205 Ala. 160, 87 So. 179.
No other questions are presented by the record for review, and, finding no error in *Page 377 
the rulings of the trial court, the judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, GARDNER, and MILLER, JJ., concur.
SAYRE and THOMAS, JJ., not sitting.